BonorableOeorgeHe Sheppard
Comptrollerof PublicAccounts
Austia,Texas

Bear Stir                         opinion tie. 0&26~

                                  'Re::+y the T*s-Stite'Park~B&rd
                                       delegateto ii%‘~ec&ary'the'
                                       rl&t to approvec**.; against
                                       the state'ap@ro$rl+tio3is,+r
                                                                 Such
                                       beer&

We have ymr   letter of Julf32,    1939, h,yhltihP&I &a$.$:

     9 will thank youto aavise thie~depitrt&irt~whetbrTexas
     State Parks~Board.lleyde&gatatoits secretary the rig?&
     toapprove claimsagainstt+astatea~oprl+l~~f~
     such board.”

Article'606~sR~vieed.Statutis,-p~iaas'f~the~'cr&ti&hofa'Sti$e '
Parks Board. Article6W* providenb,~olnonq
                                       bther~t~lng3,tlyit:

      *mc Board mg make sic& riida&     regilS+ms far
      carryingout of this eat a$& the laws of~thlistate
     ~re.lative
              to state parks, silt my adi+~'nec+ir~nOt
      In conflictwith lawi"

The statutaticiwatingthe Stat.'Par@Boal'd,'atid
                                             aeftiingIts duti&@ an&
powers are very meager.~

Hewever,the Waco Court ef Clvll Apwala, in State vs. Bre~n,     ill S. W.
WI   347, saysr

     *rae State Parks Baird Js ndt an l&pendent corporatlcmor
     lnstltutlenoperatedfor financ&algaln,but Is an agmcy
     of the State authorizedto an&charged with the rasponsQlllty
     of acmrirlngand melntalninga system of public parks for
     the benefit of the people generally,for the,benevolent.
     purposeof premctingthehealth,happlneSSjand general
     welfare of Its citleens."
Ho&jrabla&or&a ft.Bbepprib,Page #2    (O-u26)


~rtiaL 4SiJb1,RaoiuadBiatutoo,&sbdiviabn 4, impoeeq on the aOmr0iler
the duty t13 roQUfrrrtt~aaOoupt0praMtltedto him for eettlementnot
othe2Moe pxavidodfor by Saw Co be lapa*otrfamu prescribedby bfmm,
all euch aaacntnt4
                 +a bo vorUlod by affldaeitau to their coxrectneuu,
and ~cI#Q 06,nd@atorthe Uch hwolf titray case in which he may
de0111
     it neceuoary.”




    ‘Ati O~iM   and aOOo\nrto &tit   the Sate Shalt be SUbdtted
    on farm0~prclo0mtt3a by .WloOomptrotler in duplicate,when
    rewb!od by’hlm,,tioop%gktlnm for peasbi~, and shall ba so
    preparedab ii0pxoV%d*for the etttering   thereon, for the
    uea of!the Oamptxoller.‘i Dopwtmant, eu WelL a0 other
    approprlak mrftorr,.  the folldvingt

     “1. iSigptl;uro
                  of fho hoad of the deportnkator other peruon
     r usp o na f&
                 ib ino
                    rle twittng
                           ~thl
                              ax p a nditties
                                        .”
hold tlw pMvidotw of the lort,rtaCute Quoted,~it .appaaratltat the
Lsglulaturehaq roqulrea that we a-roller 31@3thave the slgnature~
of the hetill
            of the @artftWt, * Otlt+tr
                                     per8Cm incurr% the
ettpenaituxa
           4

We, thaxdorei a&war youfititioi~tn~tlie negative.

Since *e atfitutpagive~~~~~~~.tatePqrloP‘BoardthkpcMex to pr&&be
rules and xe&at&arrP ‘potQto0ttaiOtgnt with~thelaw, St is suggested
that‘QtuP&S &Or& may ~OV~~O ritlaaand ~regulatio~whereby the
appoVa2 of tha claim mpy bq tradeby ‘theOhalxnmn,V5.ce-Ohaironm,  or
s0ae other tnoabsrof th0 Boara, and,if such lu dens we tblnk you would be
authoxikadto aoaspt aqh a’moval, Rowever,.inview of the nw&atory
charaaterof ArtLdu 4355, aa~amettbd,we ai+ of the .opinionthat the
amroval of thaae 0hitiWanv not bs &lamte~ to the executivesecretw7,
oi-a non-mamber,~.butthat’&ch dl$orat+iary action must betakenby      .--
somu mamlwr of thu Board unbr the rulae and regulationspresoribed
by tho Boerdr